       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 1 of 25




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ARKANSAS,
                               CENTRAL DIVISION

AMERICAN ATHEISTS, INC.;
BETTY JO FERNAU;
CATHERINE SHOSHONE;
ROBERT BARRINGER; and
KAREN DEMPSEY,                                                          PLAINTIFFS,

v.                              CASE NO. 4:19cv17-KGB

STANLEY JASON RAPERT,
In his individual and official capacity,                               DEFENDANT.


       BRIEF IN SUPPORT OF PLAINTIFFS’ MOTION TO COMPEL DISCOVERY

       Plaintiffs American Atheists, Inc., Betty Jo Fernau, Catherine Shoshone, Robert

Barringer, and Karen Dempsey, by their attorneys, Abtin Mehdizadegan of Cross,

Gunter, Witherspoon & Galchus, P.C. and Geoffrey T. Blackwell of American Atheists,

Inc., hereby move this Court, pursuant to Rule 37 of the Federal Rules of Civil

Procedure and Local Rule 7.2(g), for an Order compelling Defendant Stanley Jason

Rapert to produce information and certain documents in response to Plaintiffs’ First

Request for Production of Documents and Interrogatories to Defendant Stanley Jason

Rapert in His Official Capacity and Plaintiffs’ First Request for Production of

Documents and Interrogatories to Defendant Stanley Jason Rapert in His Individual

Capacity. Plaintiffs state the following in support of their Motion.




                                                                          Page 1 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 2 of 25




                       I. INTRODUCTION AND FACTUAL BACKGROUND

       Plaintiffs served Defendant with their discovery requests on March 5, 2021. See

Exhibit 1, Plaintiffs’ First Request for Production of Documents and Interrogatories to

Defendant Stanley Jason Rapert in His Official Capacity (Plaintiffs’ Official Capacity

Requests); Exhibit 2, Plaintiffs’ First Request for Production of Documents and

Interrogatories to Defendant Stanley Jason Rapert in His Individual Capacity (Plaintiffs’

Individual Capacity Requests). On May 4, 2021, despite his obligation to produce

information and documents in good faith, Defendant—in his official capacity—

reflexively objected to nearly every Request for no legitimate purpose. Indeed, in his

official capacity, Defendant refused to produce information or documents in response

to Plaintiffs’ Interrogatory Nos. 4, 5, 6, 8, 12, 13, and 17; and Request Nos. 2, 3, 4, 6, 7,

and 9. See Exhibit 3, Defendant’s Responses to Plaintiffs’ First Request for Production of

Documentsand Interrogatories in His Official Capacity [sic]. Defendant’s responses in his

individual capacity, also produced on May 4, 2021, fared no better; and he continued

stonewalling Plaintiffs’ abilities to obtain additional evidence of his constitutional

violations by refusing to produce information and documents in response to

Interrogatory Nos. 1 and 2 and Request for Production Nos. 1, 2, 3, and 4. See Exhibit 4,

Defendant’s Responses to Plaintiffs’ First Request for Production of Documents and

Interrogatories to Defendant Stanley Jason Rapert in His Individual Capacity.

       Plaintiffs have attempted, in good faith, to obtain Defendant’s compliance with

his discovery obligations, but Defendant nevertheless persists in his refusal to provide

                                                                                Page 2 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 3 of 25




full and complete discovery to Plaintiffs. Accordingly, to expedite this litigation and for

the reasons that follow, Plaintiffs request that this Court, pursuant to Rule 37 of the

Federal Rules of Civil Procedure, enter an Order compelling Defendant to:

       a) Respond to Interrogatory Nos. 12, and 13 in Plaintiffs’ Official Capacity

           Requests;

       b) Supplement his responses to Interrogatory Nos. 4, 5, 6, 8, and 17 in Plaintiffs’

           Official Capacity Requests and Nos. 1 and 2 in Plaintiffs’ Individual Capacity

           Requests;

       c) Produce documents responsive to Request Nos. 4, 6, and 7 in Plaintiffs’

           Official Capacity Requests and Nos. 1, 2, 3, and 4 in Plaintiffs’ Individual

           Capacity Requests; and

       d) Supplement his responses to Request Nos. 2, 3, and 9 in Plaintiffs’ Official

           Capacity Requests.

Plaintiffs further request that the Court order Defendant to pay Plaintiffs’ reasonable

costs and attorneys’ fees incurred as a result of filing this Motion as required under

Rule 37.

             II. SUMMARY OF GOOD-FAITH EFFORTS AT INFORMAL RESOLUTION

In an effort to reasonably resolve this discovery dispute without the Court’s

intervention, on June 8, 2021, Plaintiffs’ counsel served a good faith letter seeking

supplemental production and stating Plaintiffs’ willingness to consent to a protective

order to dispel Deendant’s asserted concern of harassment. Exhibit 5, Letter from

                                                                                Page 3 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 4 of 25




Geoffrey T. Blackwell to William C. Bird and Paul Byrd, dated June 8, 2021. Defendant’s

attorneys responded on June 18, 2021. But instead of producing highly relevant

information requested in good faith, counsel simply repeated their prior objections

and did not even acknowledge Plaintiffs’ offer of a protective order. Exhibit 6, Letter

from William C. Bird to Geoffrey T. Blackwell, dated June 18, 2021; Exhibit 7, Letter from

Paul Byrd to Geoffrey T. Blackwell, dated June 18, 2021.

       Plaintiffs’ counsel invited the opportunity to schedule a conference call to

discuss this dispute, Exhibit 8, Email from Geoffrey T. Blackwell to William C. Bird and

Paul Byrd, dated August 2, 2021, and a conference call was held between counsel for the

parties on August 11, 2021. During that call, Plaintiffs’ counsel agreed to clarify

Requests for Production Nos. 4 and 6 from Plaintiffs' first set of discovery requests to

Defendant in his official capacity. Defendant’s counsel agreed that they would inform

Plaintiffs’ counsel whether the Defendant would produce his social media data in

response to Request for Production No. 4 from Plaintiffs' first set of discovery requests

to Defendant in his official capacity. Exhibit 9, Email exchange between Geoffrey T.

Blackwell and William C. Byrd, dated August 24, 2021. Plaintiffs’ counsel provided

Defendant’s counsel with the clarifications in writing on August 24, 2021. Id.

       On August 31, 2021, having received no substantive response from the

Defendant to Plaintiffs’ revised requests, Plaintiffs’ counsel requested that Defendant

respond by September 3, 2021. Exhibit 10, Email from Geoffrey T. Blackwell to William C.

Bird and Paul Byrd, dated August 31, 2021. The Defendant has not responded. Plaintiffs
                                                                             Page 4 of 25
          Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 5 of 25




believe that any further attempt to confer and resolve this discovery dispute would be

futile.

          As a result of Defendant’s refusal to respond to Plaintiffs’ Discovery Requests,

Plaintiffs are unable to schedule Defendant’s deposition and are losing critical time to

engage      in   further,   essential   discovery.   Defendant’s   attempts   to avoid his

responsibilities to cooperate in good faith throughout the discovery process are simply

an extension of his belief that he can violate Plaintiffs’ constitutional rights without

consequence. Rule 37 of the Federal Rules of Civil Procedure proves the opposite is

true.

          Accordingly, to expedite this litigation, Plaintiffs respectfully request that the

Court enter an order compelling Defendant to fully and completely respond to

Plaintiffs’ Official Capacity Requests (Interrogatory Nos. 4, 5, 6, 8, 12, 13, and 17, and

Request Nos. 2, 3, 4, 6, 7, and 9) and to their Individual Capacity Requests

(Interrogatory Nos. 1 and 2, and Request Nos. 1, 2, 3, and 4).

                                  III. LAW AND ARGUMENT

          Plaintiffs have asserted that Defendant used his official social media presence to

engage in viewpoint discrimination in violation of the Free Speech Clause of the First

Amendment and in violation of other constitutional and statutory protections. In

pursuit of their claims, Plaintiffs have propounded on Defendant several

Interrogatories and Requests for Production. This is an integral step, as discovery

enables the parties to know before the trial begins what evidence may be presented.

                                                                                Page 5 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 6 of 25




Rather than providing full and complete responses to Plaintiffs’ narrowly tailored

inquiries, Defendant responded only with unsupported boilerplate objections and

indirect answers to many of Plaintiffs’ Interrogatories or Requests for Production.

Accordingly, the Court should order Defendant to comply with his obligations in this

litigation.

       The rules governing discovery in federal court are designed to “provide the

parties with information essential to the proper litigation of all relevant facts, to

eliminate surprise, and to promote settlement.” Liguria Foods, Inc. v. Griffith Labs., Inc.,

309 F.R.D. 476, 479 (N.D. Iowa 2015). Accordingly, Rule 26(b)(1) provides that “[p]arties

may obtain discovery regarding any nonprivileged matter that is relevant to any party's

claim or defense and proportional to the needs of the case . . .” FED. R. CIV. P. 26(b)(1).

Information within this scope of discovery need not be admissible as evidence to be

discoverable. Id. The United States Supreme Court requires that federal courts apply

the rules of discovery with “a broad and liberal treatment.” Hickman v. Taylor, 329 U.S.

495, 507–08 (1947). The inquiry for determining whether the information falls within

the broad scope of discovery is whether the information is relevant. Id. Relevant

information includes “any matter that bears on, or that reasonably could lead to other

matter that could bear on, any issue that is or may be in the case.” Dorchester Minerals,

LP v. Chesapeake Exploration, LLC, 215 F. Supp. 3d 756, 770 (E.D. Ark. 2015) (emphasis

added).



                                                                               Page 6 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 7 of 25




       Rule 37 of the Federal Rules of Civil Procedure permits a party to move to

compel production of any materials that are relevant and discoverable. See FED. R. CIV.

P. 37. Rule 37(a)(3)(B) provides that a party seeking discovery may move for an order

compelling answers or production against another party when the latter has failed to

answer interrogatories under Rule 33 or produce documents requested under Rule 34.

Id.; See also Sprint Commc'ns Co. L.P. v. Crow Creek Sioux Tribal Court, 316 F.R.D. 254, 275

(D.S.D. 2016). Rule 33 requires that “[e]ach interrogatory must, to the extent it is not

objected to, be answered separately and fully in writing under oath”; “[t]he grounds for

objecting to an interrogatory must be stated with specificity”; and “[a]ny ground not

stated in a timely objection is waived unless the court, for good cause, excuses the

failure.” FED. R. CIV. P. 33(b)(3)-(4). In response to a Rule 34 request, “[f]or each item or

category, the response must either state that inspection and related activities will be

permitted as requested or state with specificity the grounds for objecting to the request,

including the reasons.” FED. R. CIV. P. 34(b)(2)(B). “An objection must state whether

any responsive materials are being withheld on the basis of that objection. An

objection to part of a request must specify the part and permit inspection of the rest.”

FED. R. CIV. P. 34(b)(2)(C).

       As demonstrated below, Defendant fails to meet these discovery obligations.

Accordingly, Plaintiffs respectfully request that the Court enter an Order granting

Plaintiffs all just and proper relief to which they may be entitled, including an order

compelling Defendant to fully and completely: (a) respond, in his Official Capacity, to
                                                                                Page 7 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 8 of 25




Plaintiffs’ Interrogatory Nos. 4, 5, 6, 9, 8, 12, 13, and 17 and Request Nos. 2, 3, 4, 6, 7,

and 9; and (b) respond, in his Individual Capacity, to Interrogatory Nos. 1, 2, 3, and 4

and Request Nos. 1, 2, and 3.

A.     Plaintiff’s Official Capacity Requests

       1.     This Court Should Compel Defendant to Respond Fully and Completely
              to Interrogatory Nos. 4, 5, 6, 8, and 17; and Request for Production Nos.
              3, 4, 6, 7, and 9 Because His Breadth and Burden Objections are
              Unfounded and Fail to Satisfy Rule 26’s Particularity Requirements.

       In Interrogatory Nos. 4, 5, 6, 8, and 17 and Request for Production Nos. 3, 4, 6, 7,

and 9, Defendant makes unfounded objections and misstates the broad application of

discovery through repeated boilerplate objections, categorizing the requests as

irrelevant, overly broad, unduly burdensome, and ambiguous. These objections are

invalid unless he makes a specific, detailed showing how each is unduly broad and

overly burdensome. He fails to meet his burden and, despite Plaintiffs’ good faith

attempts to resolve this matter without Court intervention, nonetheless persists in

maintaining his boilerplate objections.

       Boilerplate objections are “not only improper, but also are tantamount to no

objection at all.” Kirby v. United Am. Ins. Co., 2009 WL 10675166, at *3 (E.D. Ark. Feb. 13,

2009); see also Paisley Park Enterprises, Inc. v. Boxill, 2019 WL 1036059, at *4 (D. Minn.

Mar. 5, 2019) (holding boilerplate objections to subpoena “are insufficient to preserve

the objecting party's rights”); c.f. Local Civil Rule 33.1(b) (“A blanket objection to a set




                                                                               Page 8 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 9 of 25




of interrogatories, requests for admissions, or requests for production will not be

recognized.”).

       Defendant improperly contends that Kirby does not apply to his objections

because he does not intend to preserve any future objections. This is irrelevant.

Defendant’s intention to preserve future objections cannot provide fodder to evade his

obligation to provide a complete and adequate response. As discussed in Kirby,

boilerplate objections provide merely a sliver of the information sought and leave

Plaintiffs without a complete response. Kirby, supra at *4 (E.D. Ark. Feb. 13, 2009).

       Further, Defendant’s boilerplate objections are outweighed by Plaintiffs’ need to

conduct discovery on all non-privileged matters that are relevant to their claims. See

FED. R. CIV. P. 26(b)(1). The standard of relevance in the context of discovery is broader

than in the context of admissibility and Rule 26(b) states that inadmissibility is no

grounds for objection to discovery. Id.

       Defendant objects that the following requests are overly broad and unduly

burdensome:

       •      Identify every social media account, as well as any deactivated or deleted
              account under his control since May 18, 2014, see Exhibit 1, Interrogatory
              No.4;

       •      Describe every instance in which he restricted or considered restricting a
              person’s ability to interact with any of the accounts previously identified,
              see Exhibit 1, Interrogatory Nos. 5 and 6;

       •      Describe the substance and rationale for all changes made to each of the
              social media accounts identified in response to Interrogatory No. 4, on or
              after October 2, 2018, see Exhibit 1, Interrogatory No. 8;

                                                                              Page 9 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 10 of 25




       •      Identify with particularity each complaint, sustained complaint, and/or
              reprimand made, filed, or entered against him with any regulatory,
              ethics, or oversight body of the State of Arkansas on or after January 1,
              2010, see Exhibit 1, Interrogatory No. 17;

       •      Produce all documents and recordings in his possession or control
              concerning each incident made the subject of this lawsuit, see Exhibit 1,
              Request for Production No. 3;

       •      Produce the native format of each account’s respective social media
              platform, see Exhibit 1, Request for Production No. 4;

       •      Produce all emails, letters, faxes, text messages, social media posts and
              messages, and other correspondence he sent that contained any phrase
              in a specific list, see Exhibit 9, calrifying Request for Production No. 6;

       •      Produce all emails, letters, faxes, text messages, social media posts and
              messages, and other correspondence received by him in which the
              sender reported content on his social media accounts that potentially
              violated rules or terms of service and his response(s), see Exhibit 1,
              Request for Production No. 7; and

       •      Produce in electronic format all emails received from addresses from the
              following domains on or after May 18, 2014: a. verify@twitter.com; b.
              security@facebookmail.com; c. support@parler.com; and d. security
              noreply@linkedin.com, see Exhibit 1, Request for Production No. 9.

       These discovery requests are relevant to determining the scope of Defendant’s

social media presence and distinguishing his private social media accounts from his

official ones. This distinction is directly relevant to Plaintiffs’ First Amendment claims.

Defendant has made his clear in his prior pleadings that he challenges Plaintiffs’ claims

on the grounds that he was not a state actor when he took the actions against the

Plaintiffs. See generally Brief in Support of Motion to Dismiss as to Stanley Jason Rapert

Individually, Doc. No. 12. Relevant to that question is the Eighth Circuit’s recent

decision in Campbell v. Reisch, which stated that a government official’s ostensibly

                                                                             Page 10 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 11 of 25




private social media presence “can turn into a governmental one if it becomes an organ

of official business.” 986 F.3d 822, 826 (8th Cir. 2021). These requests seek information

relevant to making that determination.

       Furthermore, because this action involves a claim of viewpoint discrimination

in the public forum of Defendant’s official social media accounts, the manner in which

he manages and utilizes those accounts is critical and irrefutably subject to discovery,

as are any complaints, reports, and other communications made to him arising from

other users’ interactions with his accounts. This information allows Plaintiffs to

determine whether and to what extent Defendant, in his official capacity,

discriminated against them based on their viewpoints. Accordingly, Defendant should

be compelled to respond fully to Interrogatory Nos. 4, 5, 6, 8, and 17 and Request for

Production Nos. 3, 4, 6, and 7.

       2.      The Court Should Compel Defendant to Respond Fully and Completely
               to Interrogatory Nos. 4 & 8 Because Defendant’s Privacy Objections Do
               Not Outweigh Plaintiffs’ Critical Need for Discovery.

       Interrogatories Nos. 4 & 8 seek information regarding active and deleted social

media accounts under Defendant’s control since May 18, 2014. Defendant objects to

these discovery requests on the basis that this information is private, not public,

information.

       However, social media, phone records, and other private, digital information is

not protected by any right of privacy. See Ritz v. Directory Pub. Solutions Inc., 2014 WL

1922957 (E.D. Mo. May 14, 2014) (granting a motion to compel the production of

                                                                           Page 11 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 12 of 25




plaintiffs' phone and internet records showing calls and texts after the production of

two of plaintiffs' records uncovered relevant information); Holter v. Wells Fargo & Co.,

281 F.R.D. 340, 344 (D. Minn. 2011) (requiring plaintiff's counsel to review all of

plaintiff's social media content during the relevant period and produce any content that

revealed or referred to plaintiff's mental disability and emotional state previously put

at issue by plaintiff). Other jurisdictions similarly hold that social media, diaries, and

journals are generally discoverable when relevant to a plaintiff's claims.” See Giacchetto

v. Patchogue-Medford Union Free Sch. Dist., 293 F.R.D. 112, 114 (E.D.N.Y. 2013)

(observing that “seeking social networking information as opposed to traditional

discovery materials does not change the [c]ourt's analysis”); see also Robinson v. Jones

LangLaSalle Ams., Inc., 2012 WL 3763545, at *1 (D. Ore. Aug. 29, 2012) (concluding there

is “no principled reason to articulate different standards for the discoverability of

communications through email, text message, or social media platforms.”).

      In this matter, Defendant’s social media activity is relevant to Plaintiffs’ claims

because the manner in which he utilizes his social media presence on the whole

provides necessary context material to the question of whether he was acting as a state

actor when he silenced the Plaintiffs on the specific accounts at issue. Campbell, 986

F.3d at 826. In addition, the requested information is likely to demonstrate that he

acted against the Plaintiffs because they were critical of his official acts and stated

policies. This intent on the part of the Defendant is at the core of any viewpoint



                                                                            Page 12 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 13 of 25




discrimination claim. Because this information is necessary to furthering Plaintiffs’

claims, Defendant should be compelled to respond fully to Interrogatory Nos. 4 & 8.

      Defendant’s claim that producing the requested information could expose him

to harassment, see Exhibit 3, Response to Interrogatory Nos. 4 and 8; Exhibit 4,

Response to Interrogatory No. 2, does not absolve him of the responsibility to respond

to valid discovery requests. Furthermore, the Plaintiffs have already indicated to the

Defendant that they would be willing to consent to a limited protective order that

would ease this concern. See Exhibit 5 at 9.

      3.     The Court Should Compel Defendant to Respond Fully and Completely
             to Request for Production Nos. 2 and 3 Because the Requested
             Information is not Privileged.

      Request for Production Nos. 2 and 3 seek information regarding documents

reviewed, referenced, or relied upon in responding to interrogatories and documents

and information pertaining to Defendant’s decisions to block, ban, mute or otherwise

restrict Plaintiffs’ social media participation on his official social media accounts.

Defendant objects that a response would violate attorney-client privilege and attorney

work-product doctrine. Plaintiffs do not seek any materials protected by the attorney-

client privilege or work product doctrine, and the Court should order Defendant to

supplement his responses accordingly.

      First, Plaintiffs submit that they are plainly entitled to the requested information

because neither Request Nos. 2 nor 3 seek any attorney work-product or privileged,

attorney-client information. “The elements of the attorney-client privilege are: (1)

                                                                            Page 13 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 14 of 25




where legal advice of any kind is sought (2) from a professional legal adviser in his

capacity as such, (3) the communications relating to that purpose, (4) made in

confidence (5) by the client, (6) are at his instance permanently protected (7) from

disclosure by himself or by the legal adviser, (8) unless the protection is waived.”

Diversified Indus., Inc. v. Meredith, 572 F.2d 596, 601-02 (8th Cir. 1977). Defendant makes

no such showing. Thus, the requested information is not privileged or work-product

and is relevant to Plaintiffs’ claims against Defendant for restricting their First

Amendment rights and discriminating against them based on their viewpoint.

       Second, Plaintiffs submit that Defendant fails to properly object to these

requests based on attorney-client privilege or attorney work-product doctrine.

Defendant completely fails to provide a privilege log or, in the alternative, assert he is

not withholding anything based on privilege. Rule 26(b)(5)(A) requires a party

withholding anything based on privilege to (1) expressly make the claim and (2)

describe the nature of the documents, communications, or tangible things not

produced or disclosed—and do so in a manner that, without revealing information

itself privileged or protected, enables other parties to assess the claim. To the extent

that Defendant claims any information requested is privileged, he should be compelled

to produce a privilege log. See Smith v. BNSF Ry. Co., 2019 WL 4565055, at *5 (E.D. Ark.

Sept. 19, 2019) (ordering defendant to produce a privilege log when defendant refused

to produce otherwise responsive documents based on privilege).



                                                                             Page 14 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 15 of 25




       In any event, all information requested by Plaintiffs is non-privileged, non-

attorney work-product and is relevant to the claims and defenses in this case.

Accordingly, the Court should compel Defendant to produce any information that he

improperly withheld in discovery. See Keaton v. Prop. & Cas. Ins. Co. of Hartford, 2008

WL 2519790, at *3 (E.D. Ark. June 20, 2008) (ordering production of documents where

no privilege log was produced).

       4.     The Court Should Compel Defendant to Respond Fully and Completely
              to Interrogatories Nos. 12 and 13 Because His Objections are
              Unfounded and Defy Logic.

       Litigants have a duty to provide true, explicit, responsive, complete, and candid

answers to discovery. Wagner v. Dryvit Sys., Inc., 208 F.R.D. 606, 609 (D. Neb. 2001).

Defendant’s responses fail to meet his duty. Indeed, Defendant fails to specify “in

sufficient detail to permit [Plaintiff] . . . to locate and to identify . . . the records from

which the answer may be ascertained.” FED. R. CIV. P. 33(d)(1). Other jurisdictions have

elaborated by preventing a party answering interrogatories to limit his answers to

matters within his own knowledge and ignore information reasonably available to him

or under his control. Essex Builders Group, Inc. v. Amerisure Insurance Co., 230 F.R.D.

682, 685 (M.D. Fla. 2005). While a responding party is not generally required to conduct

extensive research to answer an interrogatory, a reasonable effort to respond must be

made. Gorrell v. Sneath, 292 F.R.D. 629, 632 (E.D. Cal. 2013). Also, if a party is unable to

supply the requested information, the party may not simply refuse to answer, but must

state under oath that he is unable to provide the information and set forth the efforts

                                                                                Page 15 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 16 of 25




he used to obtain the information.” Hansel v. Shell Oil Corp., 169 F.R.D. 303, 305 (E.D.

Pa. 1996).

       Even more, Defendant’s claims that information is more easily obtainable from

a third party or is both public in nature and equally accessible to both parties is

improper. Whether a party has possession of information or can obtain it from a third

party is not relevant. Sagness v. Duplechin, 2017 WL 1183988, at *2 (D. Neb. Mar. 29,

2017). If he has any of the requested information, he has a duty to provide that

information. Id. Accordingly, Defendant should be compelled to respond fully and

completely to Interrogatories Nos. 12 and 13.

B.     Defendant’s Individual Capacity Objections

       5.     Defendant’s Blanket Overbreadth, Undue Burden, and
              Disproportionality Objections to Request for Production Nos. 1, 2, 3,
              and 4 are Invalid.

       In his individual capacity, Defendant first contends that Request for Production

Nos. 1, 2, and 4 are so “overly broad, unduly burdensome, . . . and disproportionate to

the needs of the case” that answering these requests would require him to “either guess

or move through mental gymnastics.” Additionally, he claims that Request for

Production No. 3 is overbroad. Request Nos. 1, 2, 3, and 4 seek any documents that:

Defendant used in answering each interrogatory; are relevant to the lawsuit; or were

used or referred to by Defendant in his responses for the request for productions.

These are standard requests utilized in the discovery process. As such, it seems odd

that Defendant’s counsel would be so taken aback by these request that he would be

                                                                              Page 16 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 17 of 25




unable to give any real meaningful response, and claim he could only “make my best

guess at what you are wanting”.

       Additionally, in Defendant’s response to Plaintiffs’ good faith letter, he attempts

to argue that the discovery request are not proper because they lack the specificity

necessary to avoid, “laborious, time-consuming analysis, search, and description of

incidental, secondary, and perhaps irrelevant and trivial details” citing to Steil v.

Humana Kan. City, Inc., 197 F.R.D. 445 (D. Kan. 2000). Similarly, Defendant also relies

on In re MGM Mirage Sec. Litig., WL 6675732, at *2 (D. Nev. Nov. 25, 2014) in which the

Court determined that requests seeking “all facts and all information related to each

and every allegation” are objectionable “if the burden outweighs the benefit in light of

the issues at stake in the action.”

       The party opposing discovery has the burden of showing that discovery requests

are overly broad, unduly burdensome, or not relevant. Kirby v. United Am. Ins. Co., 2009

WL 10675166, at *2 (E.D. Ark. Feb. 13, 2009). Boilerplate objections that claim discovery

requests are “overboard and unduly burdensome, and not reasonably calculated to

lead to the discovery of material admissible in evidence,” are—and have been for

decades—improper and a violation of the letter and spirit of the Federal Rules. Id.

Additionally, “. . . boilerplate, generalized objections are not only improper, but also

are tantamount to no objection at all.” Id. Further, “A party claiming requests are

unduly burdensome cannot make conclusory allegations, but must provide some

evidence regarding the time or expense required.” Vallejo v. Amgen, Inc., 903 F.3d 733,
                                                                            Page 17 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 18 of 25




743 (8th Cir. 2018). Specifically, in Vallejo, the Court noted that a party has failed to

establish there is an undue burden where the only things it submitted to the court were

“the conclusory statements . . . that the requested information is onerous.” Id.

       Boilerplate objections such as those advanced by Defendant in his responses to

Request Nos. 1, 2, 3, and 4 are improper. Yet, despite the clear requirement that his

objections must be adequately articulated, Defendant continues to provide no evidence

or argument that would support his allegation that complying with his obligations in

this litigation is “laborious” or would require an unnecessary “time-consuming

analysis.” Instead, Defendant merely made, and continues to maintain, the same

repetitive, conclusory objections. The issues in this case are of constitutional

magnitude. Providing answers to these Requests is essential. As such, there can be no

doubt that the benefit of answering these request far exceeds any potential burden.

       The information requested in Request for Production Nos. 1, 2, 3, and 4 are

directly related to Plaintiffs’ allegations in this lawsuit, and as such this information is

both relevant and discoverable. To sustain his unfounded objections, Defendant is

required to make a specific, detailed showing of how Request for Production No. 1, 2, 3,

and 4 are unduly broad, overly burdensome, and disproportionate to the needs of the

case. Defendant has failed to meet his burden and, despite Plaintiffs’ good faith

attempts to resolve this matter without Court intervention, has nonetheless persisted in

maintaining his boilerplate objections. Accordingly, Plaintiffs’ respectfully request that



                                                                               Page 18 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 19 of 25




the Court enter an order compelling Defendant’s responses to Request for Production

Nos. 1, 2, 3, and 4.

       6.     The Court Should Compel Defendant’s Responses to Request for
              Production Nos. 1, 3, and 4 Because His Objections are Improper and
              Without Reason.

       As stated above, Request for Production Nos. 1, 3 and 4 seek documents that

Defendant used, or were identified by him, in his discovery responses and any

documents that are relevant to the disputed facts in the Complaint. Defendant

additionally objects to these discovery requests on the basis that they “unavoidably

invade attorney work-product and attorney-client privilege.”

       Plaintiffs submit that they are entitled to the requested information because

their requests do not seek or even touch on any attorney-client privilege or attorney

work-product information. Additionally, Defendant fails to properly raise an objection

to these requests on the basis of attorney-client privilege or attorney work product:

“Any objection based on privilege requires far more than a rote recitation that a

document is shielded from protection by privilege.” Kirby v. United Am. Ins. Co., 2009

WL 10675166, at *4 (E.D. Ark. Feb. 13, 2009).

       Defendant also completely fails to provide a privilege log or, in the alternative,

assert that he is not withholding anything on the basis of privilege. Rule 26(b)(5)(A)

requires that when a party withholds anything on the basis of privilege, the party must

(1) expressly make the claim and (2) “describe the nature of the documents,

communications, or tangible things not produced or disclosed—and do so in a manner

                                                                           Page 19 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 20 of 25




that, without revealing information itself privileged or protected, will enable other

parties to assess the claim.” To the extent that Defendant claims any information

requested is privileged, he should be compelled to produce a privilege log so that

Plaintiffs may have an opportunity to explore and address such objections further.

However, despite Plaintiffs’ good faith attempt toward resolving these particular issues

by describing with even more particularity what documents are being requested,

Defendant still continues to maintain his improper objections without meeting any of

his obligations as enumerated under Fed. R. Civ. Pro. 26(b)(5)(A). Defendant’s attorney

in his individual capacity further argues that by requesting a privilege log, Plaintiffs are

requesting him to produce “every document in my client file or elsewhere.” Exhibit 7,

at Request for Production 3. Yet, the purpose of the privilege log is to prevent the

Defendant from doing just that, while protecting any privileged information.

       Based on this, Defendant has clearly failed to meet his obligations and continues

to do so. Accordingly, Plaintiffs’ respectfully request that the Court enter an order

compelling Defendant’s responses to Request for Production Nos. 1, 3, and 4.

       7.     The Court Should Compel Defendant’s Responses to Interrogatory Nos.
              1 and 2 Because Plaintiffs Are Entitled to Conduct Discovery on All
              Relevant and Nonprivileged Matters.

       Interrogatory Nos. 1 and 2 seek information related to Defendant’s internet

service providers and any devices used to access Defendant’s social media accounts.

Defendant objects to Interrogatory Nos. 1 and 2 on the basis of relevance and the



                                                                              Page 20 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 21 of 25




request being disproportionate to the needs of the case. These objections are

unfounded.

      Plaintiffs have a right to conduct discovery on all matters that are relevant and

non-privileged. Information regarding what internet service providers and devices

Defendant uses or has used in order to access his social media accounts go to the heart

of this case. As the Supreme Court stated in Hickman, “[m]utual knowledge of all

relevant facts gathered by both parties is essential to proper litigation” and “discovery

rules are to be accorded a broad and liberal treatment.” 329 U.S. 495, 507–08 (1947). The

inquiry for determining whether the information falls within the broad scope of

discovery is whether the information is relevant. Id.

      Defendant specifically objects to subparts of the Interrogatory Nos. 1 and 2

based on his belief that what Plaintiffs are requesting is not relevant to the claim, and

that such request are disproportionate to the needs of the case. However, the Supreme

Court has held that a “relevant” matter is “any matter that bears on, or that reasonably

could lead to other matters that could bear on,” any party's claim or defense.

Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978). Thus, while Defendant may

not personally believe what is requested may be particularly relevant, Plaintiffs

maintain their position that both Interrogatory Nos. 1 and 2 will provide substantive,

relevant information or will likely lead to the discovery of substantive and relevant

information.



                                                                           Page 21 of 25
       Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 22 of 25




       Further, as this cannot be stated enough, the issues in this case are of

constitutional magnitude. Producing this information would come at no cost to

Defendant and would likely take little to no time. Although the burden is basically non-

existent, the benefit of confirming his First amendment violations and providing

justice for the Plaintiffs would undoubtedly outweigh what little burden may exist. Fed.

R. Civ. P. 26(b)(1).

       Thus, absent a specific articulation of facts supporting his conclusion that

Plaintiffs’ requests are not relevant and are disproportionate to the needs of the case,

Defendant has not proffered the required good cause to support the basis for such

objections. Accordingly, Plaintiffs respectfully request that the Court enter an order

compelling Defendant’s full and complete responses to Interrogatory Nos. 1 and 2.

       8.     The Court Should Compel Defendant to Respond Fully and Completely
              to Request for Interrogatory No. 2 Because the Information is Highly
              Relevant and Does Not Constitute a Breach of Privacy.

       Interrogatory No. 2 requests Defendant provide information regarding all

devices that were and are used to access his social media accounts. The information

requested includes: the owner of the device; all individuals authorized to use the

device; the manufacturer of the device; the model number of the device; phone

numbers and email addresses, data providers, and IMEI numbers for mobile devices;

and the internet service provider, location, and IP address of all other devices.

Defendant objects to this Interrogatory and its subparts on the grounds that it request

private and personal information that could potentially subject him to harassment.

                                                                          Page 22 of 25
         Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 23 of 25




         It is well settled within the 8th Circuit that “a person has no reasonable

expectation of privacy in internet subscriber data, including his IP address . . .”, United

States v. Dzwonczyk, 2016 WL 11396811, at *4 (D. Neb. Dec. 23, 2016). “A person has no

legitimate expectation of privacy in information he voluntarily turns over to third

parties.” United States v. Miller, 425 U.S. 435, 442-44 (1976). Additionally, social media,

phone records, and other private, digital information is not protected by any right of

privacy. See Ritz v. Directory Pub. Solutions Inc., 2014 WL 1922957 (E.D. Mo. May 14,

2014).

         While Plaintiffs maintain that Defendant’s objection is without merit, in the

course of Plaintiffs’ good faith attempt to resolve this discovery dispute Plaintiffs

offered to consent to the issuance of a protective order that would cover such

information. Although Defendant has not acknowledged this offer, Plaintiffs stand by

it. Consequently, any concerns regarding the potential for harassment of Defendant

should be alleviated. Opening the door for harassment is not Plaintiffs’ intent or

purpose. To the contrary, this information is highly relevant and must be produced.

Thus, Plaintiffs request an order compelling Defendant to respond to Interrogatory No.

2.

                            IV. REQUEST FOR ATTORNEYS’ FEES

         Rule 37 mandates that a party whose conduct necessitates the filing of a motion

to compel discovery responses be required to pay the moving party's reasonable

expenses incurred in making the motion. FED. R. CIV. P. 37(a)(5)(A). As discussed in

                                                                             Page 23 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 24 of 25




Section II, Plaintiffs attempted to work with Defendant in resolving these discovery

issues without the necessity of seeking the Court’s intervention. Despite these good-

faith attempts to avoid the necessity of filing this Motion, Defendant has failed and

refused to provide adequate responses to Plaintiffs’ discovery requests. Because the

Motion was made necessary by Defendant’s conduct, the Court should order Defendant

to pay the reasonable attorney's fees incurred by the Plaintiffs. Plaintiffs are prepared

to submit a fee petition within ten days from the Court’s decision on this Motion.

                                    V. CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that this Court grant

their Motion and Compel in its entirety, that Defendant be ordered to provide complete

responses to Plaintiffs’ discovery requests as identified, that Defendant be ordered to

pay Plaintiffs’ reasonable attorneys’ fees incurred in bringing this Motion, that the last

day for discovery be extended to allow Plaintiffs to review Defendant’s responses and

schedule depositions, and any other appropriate relief.

                                          Respectfully submitted,

                                           Geoffrey T. Blackwell
                                           American Atheists Legal Center
                                           1201 S. Courthouse Rd. #425
                                           Arlington, VA 22204
                                           Phone: (908) 276-7300, ext. 310
                                           Fax: (908) 344-3927
                                           Email: GBlackwell@atheists.org

                                           Attorney for Plaintiffs



                                                                             Page 24 of 25
      Case 4:19-cv-00017-KGB Document 57-1 Filed 09/07/21 Page 25 of 25




                             CERTIFICATE OF SERVICE

       I, Geoffrey T. Blackwell of American Atheists, Inc., hereby certify that the
foregoing was served upon all parties of record via the Court’s CM/ECF system on this
7th day of September, 2021, to wit:

      William C. Bird
      Office of the Attorney General
      323 Center Street
      Suite 200
      Little Rock, AR 72201
      william.bird@arkansas.gov

      Paul Byrd
      Jordan Davis
      Paul Byrd Law Firm, PLLC
      415 N. McKinley St.
      Suite 210
      Little Rock, AR 72205
      paul@paulbyrdlawfirm.com

                                        Geoffrey T. Blackwell
                                        American Atheists Legal Center
                                        1201 S. Courthouse Rd. #425
                                        Arlington, VA 22204
                                        Phone: (908) 276-7300, ext. 310
                                        Fax: (908) 344-3927
                                        Email: GBlackwell@atheists.org

                                        Attorney for Plaintiffs




                                                                          Page 25 of 25
